Citation Nr: 0924029	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO. 04-27 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1965 through April 
1985. This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

Competent medical evidence fails to establish a causal 
connection between the Veteran's tinnitus and his active 
service, including noise exposure during service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for tinnitus. For 
service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). See also Pond v. West, 
12 Vet. App. 341, 346 (1999).

The evidence available for review in this case includes 
service treatment and personnel records, post-service 
treatment records, and three VA audiological examination 
reports. The evidence shows that the Veteran has a current 
tinnitus diagnosis, and that he was exposed to noise during 
service.  The question is whether the two are causally 
connected.

While the Veteran's claim suggests that his tinnitus started 
during service, there is no report of ringing in the ears or 
diagnosis of tinnitus in the service treatment records. 
Service connection may also be established if the evidence 
shows that tinnitus diagnosed after discharge was incurred in 
service. 38 C.F.R. § 3.303(d).

The first post-service report of ringing in the ears is the 
Veteran's July 2002 claim, more than twenty years after 
service. The Board notes that he did not claim that he had 
tinnitus in his April 1987 claim.  The first audiological 
report discussing tinnitus is the January 2003 VA audiology 
examination results. At that time, the Veteran is noted to 
have served in Infantry Supply during his active service, as 
well as having been in active combat, and that he was exposed 
to noise without the use of hearing protection.  The examiner 
noted that he "suspected" tinnitus, but opined that it is 
"less likely than not related to his military obligations," 
because "the patient did not appear to have an extreme 
amount of loud noise exposure in the military."  

The Veteran was again examined in February 2003, mainly with 
regard to his hearing loss claim.  The Veteran reported at 
that time that he experienced tinnitus periodically, once 
every three months, for one day periods.  The examiner 
conducted audiologic testing and determined that the 
Veteran's hearing was normal.  In his conclusion, he noted 
that the Veteran's ears have "periodic subjective tinnitus 
of unknown etiology because there is no corresponding hearing 
loss."  

The most recent VA examination was in May 2009, following the 
Board's remand for an opinion as to the etiology of the 
Veteran's tinnitus, which considered his combat service.  
This examiner reviewed the claims folder and also opined that 
the Veteran's tinnitus was not related to his active service.  
The basis for the May 2009 opinion was the late date of onset 
and the intermittency, which, according to the examiner, made 
it "less likely as not due to noise exposure in the 
military.

While the Board appreciates the Veteran's believe that his 
currently diagnosed tinnitus is causally connected to his in 
service noise exposure, his opinion in that regard cannot be 
deemed competent medical evidence in support of his claim.  
As a lay person, he is competent to report his symptoms. See 
Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002). However, these statements 
are not competent evidence that any current tinnitus is a 
result of noise exposure during the Veteran's service. 
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time, lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
medical causation. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992). Competent medical evidence of a medical 
nexus is required for service connection.

Thus, when examined as a whole, the claims folder establishes 
a current tinnitus diagnosis, as well as in-service noise 
exposure due to combat, but no competent medical evidence 
showing that tinnitus manifested during active service or for 
many years after service. Because there is no competent 
medical evidence establishing a nexus between the Veteran's 
tinnitus and his active service, there is no basis upon which 
to grant service connection under 38 C.F.R. § 3.303(a). 

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the Veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in 
the development of his service connection claim. Sufficient 
evidence is available to reach a decision and the Veteran is 
not prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). The U.S. Court of Appeals 
for Veterans Claims has held that notice should be provided 
to a claimant before the initial RO decision on a claim. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, if 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, 
as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC). Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA sent the Veteran letters in August 2002, May 2003, and 
April 2008 informing him of what was necessary to establish 
his claim, what evidence he was expected to provide, and what 
VA would obtain on his behalf. These letters satisfied the 
requirements of 38 C.F.R. § 3.159(b)(1). The April 2008 
latter satisfied the additional requirements laid out by the 
Court in Dingess v. Nicholson, supra.  VA's duty to notify 
the Veteran was met in this case.

VA also has a duty to assist the Veteran in substantiating 
his claim under 38 C.F.R. § 3.159(c), (d). Here, the 
Veteran's statements, his service treatment and personnel 
records, post-service treatment records, and VA examination 
reports have been associated with the claims folder. He has 
not notified VA of any additional relevant evidence with 
regard to this claim. VA has done everything reasonably 
possible to assist the Veteran. A remand for further 
development of this claim would serve no useful purpose. VA 
has satisfied its duties to notify and assist the Veteran and 
further development is not warranted.





ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


